t c memo united_states tax_court meserve drilling partners regional resources inc f k a r r energy inc tax_matters_partner petitioner v commissioner of internal revenue respondent columbia energy fund regional resources inc f k a r r energy inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date robert b martin jr for petitioner jack h klinghoffer for respondent memorandum opinion dawson judge these cases were assigned to special_trial_judge larry l nameroff pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 the court agrees with and all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge these cases are before us on motion by petitioner to dismiss for lack of jurisdiction on the ground that the final partnership administrative adjustments fpaa are invalid petitioner herein is the tax_matters_partner tmp of two partnerships meserve drilling partners and columbia energy fund the principal_place_of_business of each partnership when the petitions for readjustment of partnership items were filed was in newport beach california these two cases were part of a group consisting of cases that were consolidated for purposes of trial briefing and opinion in osterhout v commissioner tcmemo_1993_251 affd in part revd in part without published opinion sub nom balboa energy fund v commissioner f 3d 9th cir date according to that opinion decisions were to be entered under rule in each of the two cases now before us respondent filed a computation under rule and petitioner thereafter filed a motion to dismiss together with a statement that petitioner had no objection to entry of decision pursuant to respondent's computation if the court denied the motion to dismiss on date respondent issued fpaa's in which she determined adjustments to partnership items as follows meserve drilling partners year adjustment to ordinary_income dollar_figure big_number columbia energy fund year adjustment to ordinary_income dollar_figure big_number in the motions to dismiss petitioner claims that the fpaa's are invalid because they did not make determinations as to partnership items on the dates they were issued and therefore cannot confer jurisdiction on this court according to petitioner's argument the regulations defining partnership items were adopted on date whereas the fpaa's were mailed on date thus petitioner argues that because no regulations existed when the fpaa's were mailed pursuant to sec_6231 all items are nonpartnership_items in addition petitioner argues that the regulation defining partnership items should not be used to retroactively confer jurisdiction on this court respondent asserts that the fpaa validly confers jurisdiction on the court and that jurisdiction can be conferred by the retroactive application of the regulation defining partnership items discussion the question of jurisdiction is a fundamental question that can be raised at any time by either party or by the court 85_tc_527 81_tc_879 moreover we have jurisdiction to determine whether we have jurisdiction 83_tc_626 83_tc_309 in a partnership action for readjustment of partnership items this court has jurisdiction when the commissioner has mailed a valid fpaa and the tax_matters_partner or other eligible_partner has timely filed a petition with the court seeking a readjustment of partnership items sec_6226 rule c if the fpaa is not valid we lack subject matter jurisdiction clovis i v commissioner 88_tc_980 87_tc_783 at a minimum the fpaa must give notice to the taxpayer that the commissioner has finally determined adjustments to the partnership return 91_tc_1069 clovis i v commissioner supra pincite petitioner's argument as to jurisdiction turns on sec_301_6231_a_3_-1 proced admin regs which defines partnership items the unified_audit and litigation procedures applicable to partnership items which are found in sections were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and are effective for partnership taxable years commencing after date the tefra partnership provisions were enacted partly in response to the administrative problems experienced by the internal_revenue_service in auditing returns of partnerships particularly tax_shelter partnerships with numerous partners staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print as we stated in an earlier case interpreting the tefra partnership provisions by enacting the partnership and audit litigation procedures congress provided a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner congress decided that no longer would a partner's tax_liability be determined uniquely but the tax treatment of any partnership_item would be determined at the partnership level sec_6221 87_tc_783 alteration in original sec_6221 provides that the tax treatment of partnership items shall be determined at the partnership level except as otherwise provided in subchapter_c of chapter of the code sec_6231 provides that a partnership_item means any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a of the code to the extent prescribed by the regulations as an item that is more appropriately determined at the partnership level than at the partner level sec_6231 defines nonpartnership_items as those items that are not partnership items the regulations defining partnership items were first proposed in the federal_register on date the proposed_regulations gave public notice of the treasury's intent to make the regulations effective with respect to partnership years beginning after date the date tefra was enacted sec_1 c proposed proced admin regs fed reg date the proposed_regulations enumerated items of income loss deduction or credit to be treated as more appropriately determined at the partnership level than at the partner level and therefore as partnership items id the regulations became final without substantial change on date fed reg date sec_301_6231_a_3_-1 proced admin regs states this section shall apply with respect to partnership taxable years beginning after date these regulations were issued pursuant to the authority of sec_7805 k and a sec_7805 provides sec_7805 retroactivity of regulations or rulings --the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect the code thus contemplates that a regulation is to operate retroactively except to the extent that the commissioner provides that it shall be applied without retroactive effect 91_tc_110 affd without published opinion 886_f2d_442 d c cir in the cases before the court the commissioner exercised her discretion by providing that the regulations defining partnership items would be effective for partnership taxable years ending after date coinciding with the effective date of tefra in general the retroactive application of an income_tax regulation has been reviewed for abuse_of_discretion 353_us_180 739_f2d_580 11th cir affg 79_tc_355 728_f2d_1249 9th cir affg 79_tc_355 however we do not find that the treasury committed an abuse_of_discretion with respect to the effective date of the regulations in question here petitioner's reliance on 96_tc_773 is misplaced in that case the commissioner issued a final s_corporation administrative adjustment fsaa to the tax_matters_person of eastern states for the taxable_year eastern states had only shareholders and contended that the fsaa procedure did not apply because the commissioner had issued sec_301_6241-1t c i temporary proced admin regs fed reg date which provided that a corporation with five or fewer shareholders was not subject_to the fsaa procedure however we noted that the temporary_regulation by its terms was applicable to a taxable_year of an s_corporation only if the due_date of the corporation's return for that year was on or after date eastern states casualty agency v commissioner supra pincite by contrast the regulations in issue here are by their terms effective for partnership taxable years ending after date we reject petitioner's argument that the regulations should not be applied here the legislative_history of tefra clearly indicates congress' intent generally to treat a partnership's items of income loss deduction and credit as partnership items for purposes of the unified_audit and litigation procedures see h conf rept pincite 1982_ 2_cb_600 further the issuance of the proposed_regulations in january of only a few months after the enactment of tefra provided guidance as to which items fell within the definition of partnership items and put the public on notice that the regulations would be applied to partnership years beginning after the date of tefra's enactment the proposed_regulations gave petitioners warning of things to come 360_f2d_260 10th cir accepting petitioner's contentions would lead to the absurd result that the tefra provisions would have little or no effect until date notwithstanding congress' clear mandate to the contrary because the regulations apply here there is no need to address the remainder of petitioner's argument accordingly the motions to dismiss for lack of jurisdiction will be denied appropriate orders will be issued denying petitioner's motions to dismiss for lack of jurisdiction and decisions will be entered in accordance with respondent's rule_155_computations
